DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species A (Figs.1-4) in the reply filed on 09/12/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base point” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (US20170137188A1)
Regarding claim 1, Tsuchiya teaches a cap comprising (fig.1 shows cap 1): 
a cap body including a disk-shaped top plate portion and a cylindrical skirt portion provided at a peripheral edge portion of the top plate portion; (fig.1 show cap body 2 with top panel wall 5 and cylindrical skirt wall 6 at the peripheral edge portion of the wall 5) and 
a disk-shaped sealing member including a sliding layer and a sealing layer (fig.1 liner 3 is disked shaped with barrier layer 20 and sealing layer 21), the sliding layer disposed on the top plate portion side and having a thin portion thinner than at least a center side provided on an outer peripheral edge side (fig.1 barrier layer 20 is disposed on the top wall 5 and have a thin portion towards the peripheral edge compared to the center part; see annotated fig.1 below), and the sealing layer provided on a main surface opposite to the top plate portion side of the sliding layer and sealing a mouth portion of a can container (fig.1 shows sealing layer 21 is on the opposite to the top wall 5 and sealing the mouth of the container 31).
Annotated Fig.1 of Tsuchiya 

    PNG
    media_image1.png
    759
    852
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tsuchiya further teaches wherein the thin portion is provided at a position facing a base point of deformation of the top plate portion when a corner portion of the cap body is being drawn (annotated fig.1 above shows the thin portion is at a position facing a base point of deformation of a the top wall 5 when the holding portion 14 of the body 1 is being drawn).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tsuchiya further teaches wherein the thin portion is provided at a position adjacent to a portion of the sealing layer facing the mouth portion in the axial direction when the cap is being attached to the can container (fig.1 shows the thin portion of the sealing layer 21, the middle of the member 21, is provided at a position adjacent to a portion of sealing layer facing the mouth portion of the container 31).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tsuchiya further teaches wherein a portion of the sealing member facing the mouth portion is configured to be thicker than other portions of the sealing member (fig.1 shows the sealing layer 21 facing the mouth of the container is configured to have a thicker portion of 25 that other portions of sealing layer 21).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tsuchiya further teaches wherein a portion of the sliding layer on a radially outer side of the thin portion is configured to be thicker than the thin portion (fig.1 shows the barrier layer 20 that has a portion 23 that is thicker than the thin portion as seen in annotated fig.1 above).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Tsuchiya further teaches teach a plurality of locking portions provided on the skirt portion and configured to restrict movement of the sealing member in a direction away from the top plate portion (fig.1 shows holding protrusion 14a that is provided on the skirt portion 6 which is configured to restrict the movement of the sealing member 21 away from top wall 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735